UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (X) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 28, 2007 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8022 CSX CORPORATION (Exact name of registrant as specified in its charter) Virginia 62-1051971 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Water Street, 15th Floor, Jacksonville, FL 32202 (904) 359-3200 (Address of principal executive offices) (Zip Code) (Telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $1 Par Value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act). Yes (X) No () Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes () No (X) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes (X)No () Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Exchange Act Rule 12b-2). Large Accelerated Filer (X)Accelerated Filer ()Non-accelerated Filer () Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes () No (X) On June 29, 2007 (which is the last day of the second quarter and the required date to use), the aggregate market value of the Registrant’s voting stock held by non-affiliates was approximately $19.7 billion (based on the New York Stock Exchange closing price on such date). There were 403,363,273 shares of Common Stock outstanding on February 15, 2008 (the latest practicable date that is closest to the filing date). DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s Definitive Proxy Statement (the “Proxy Statement”) to be filed not later than April 25, 2008 with respect to its 2008 annual meeting of shareholders. 1 CSX CORPORATION FORM 10-K TABLE OF CONTENTS Item No. Page PART I 1. Business by Segment 3 1A. Risk Factors 8 1B. Unresolved Staff Comments 12 2. Properties by Segment 12 3. Legal Proceedings 17 4. Submission of Matters to a Vote of Security Holders 18 PART II 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 6. Selected Financial Data 24 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 ·Strategic Overview 26 ·2007 CSX Highlights 27 ·Expectations 30 ·Forward-Looking Statements 33 ·Financial Results of Operations 35 ·Liquidity and Capital Resources 48 ·Schedule of Contractual Obligations and Commercial Commitments 50 ·Off-Balance Sheet Arrangements 51 ·Critical Accounting Estimates 51 7A. Quantitative and Qualitative Disclosures about Market Risk 61 8. Financial Statements and Supplementary Data 64 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 131 9A. Controls and Procedures 131 9B. Other Information 134 PART III 10. Directors and Executive Officers of the Registrant 135 11. Executive Compensation 135 12. Security Ownership of Certain Beneficial Owners and Management 135 13. Certain Relationships and Related Transactions 135 14. Principal Accounting Fees and Services 135 PART IV 15. Exhibits and Financial Statement Schedules 136 Signatures 142 2 Table of Contents CSX CORPORATION PART I Item 1.Business by Segment CSX Corporation (“CSX” and together with its subsidiaries, the “Company”), based in Jacksonville, Florida, is one of the nation's leading transportation companies.Surface Transportation, which includes the Company’s rail and intermodal businesses, provides rail-based transportation services including traditional rail service and the transport of intermodal containers and trailers. Rail CSX’s principal operating company, CSX Transportation, Inc. (“CSXT”), provides a crucial link to the transportation supply chain through its approximately 21,000 route mile rail network, which serves every major population center in 23 states east of the Mississippi River, the District of Columbia, and the Canadian provinces of Ontario and Quebec.It serves 70 ocean, river and lake ports along the Atlantic and Gulf Coasts, the Mississippi River, the Great Lakes and the St. Lawrence Seaway.CSXT also serves thousands of production and distribution facilities through track connections to more than 230 short-line and regional railroads. Other Entities In addition to CSXT, the rail segment includes Total Distribution Services, Inc. (“TDSI”), Transflo Terminal Services, Inc. (“Transflo”), CSX Technology, Inc. (“CSX Technology”) and other subsidiaries. TDSI serves the automotive industry with distribution centers and storage locations, while Transflo provides logistical solutions for transferring products from rail to trucks. Technology and other support services are provided by CSX Technology and other subsidiaries. Intermodal CSX Intermodal, Inc. (“Intermodal”), one of the nation’s largest coast-to-coast intermodal transportation providers,is a stand-alone, integrated intermodal company linking customers to railroads via trucks and terminals.Containers and trailers are loaded and unloaded from trains, and trucks provide the link between intermodal terminals and the customer. Surface Transportation Businesses The rail and intermodal segments are designated by the Company on a combined basis as Surface Transportation businesses.Together, they generated $10 billion of revenue during 2007 and served four primary lines of business: · The merchandise business is the most diverse market with nearly 2.7 million carloads per year of aggregates, which includes crushed stone, sand and gravel, metal, phosphate, fertilizer, food, consumer, agricultural, paper and chemical products.The merchandise business generated approximately 50% of the Company’s revenue in 2007 and 38% of volume. 3 Table of Contents CSX CORPORATION PART I · Coal, which delivered approximately 1.9 million carloads of coal, coke and iron ore to electricity generating power plants, ocean, river and lake piers and terminals, steel makers and industrial plants, accounted for approximately 26% of the Company’s revenue and volume in 2007. The Company transports almost one-third of every ton of coal used for generating electricity in the areas served by CSX. · Automotive, which delivers both finished vehicles and auto parts, generated 8% of the Company’s revenue and 6% of the Company’s volume in 2007.The Company delivers approximately one-third of North America’s light vehicles, serving both traditional manufacturers and the increasing number of global manufacturers. · Intermodal offers a competitive cost advantage over long-haul trucking by combining the superior economics of rail transportation with the short-haul flexibility of trucks. Through its network of more than 50 terminals, Intermodal serves all major markets east of the Mississippi River and transports mainly manufactured consumer goods in containers, providing customers with truck-like service for longer shipments.For 2007, Intermodal accounted for approximately 14% of the Company’s total revenue and 30% of volume. Other revenue, which includes revenue from regional railroads (that are partially owned by CSX), demurrage, switching and other incidental charges, accounted for 2% of the Company’s total 2007 revenue.Revenue from regional railroads includes shipments by railroads that CSX does not directly operate.Demurrage represents charges assessed by railroads when shippers or receivers of freight hold railcars beyond a specified period of time.Switching revenue is generated when CSXT switches cars between trains for a customer or another railroad. Other Businesses CSX’s other holdings include CSX Real Property, Inc., a subsidiary responsible for the Company’s real estate sales, leasing, acquisition and management and development activities, and CSX Hotels, Inc., a resort doing business as The Greenbrier, located in White Sulphur Springs, West Virginia.Pretax earnings of $42 million, $24 million and $85 million for 2007, 2006 and 2005, respectively, from these activities are classified as a component of other income.These items are classified in other income because they are not considered by the Company to be operating activities and may fluctuate with the timing of real estate sales and resort seasonality. The Company also has certain residual activities from formerly owned companies that include leasing of equipment and vessels.These results are included in consolidated operating income and totaled $5 million, $12 million and $1 million in 2007, 2006 and 2005, respectively. Financial Information about Operating Segments See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations for operating revenue, operating income and total assets by segment for each of the last three fiscal years. 4 Table of Contents CSX CORPORATION PART I Company History A leader in freight rail transportation for 180 years, the Company’s roots date back to the early nineteenth century when the Baltimore and Ohio Railroad (“B&O”) – the nation’s first common carrier – was chartered in 1827. Since that time, CSX has built on the foundation laid by early pioneers who had a vision to create a railroad that safely and reliably services the ever-increasing demands of a growing nation. In those 180 years, numerous railroads have combined with the former B&O through merger and consolidation to create what has become CSX.Each of the railroads that combined into the CSX family brought to CSX unique and valuable geographical reach to new markets, gateways, cities, ports and transportation corridors. CSX was incorporated in 1978, under the laws of the Commonwealth of Virginia. In 1980, the Company completed the merger of the Chessie System (“Chessie”) and Seaboard Coast Line Industries (“Seaboard”) into CSX.The merger allowed CSX to connect northern population centers and Appalachian coal fields to growing southeastern markets. In 1986, the Chessie and Seaboard operating entities were transferred to the rail entity CSXT, which was created through the merger.Intermodal was originally formed in 1986 in order to provide nationwide, door-to-door intermodal service. In 1997, CSXT and Norfolk Southern jointly acquired the rights to operate Conrail, Inc. (“Conrail”) and then in 2004, CSXT acquired an allocated portion of Conrail’s assets, which CSXT operated.Conrail was formed in 1976 from several financially troubled northeast railroads to restructure and revive the region’s railroads.CSX’s acquisition of key portions of Conrail allowed CSXT to link the northeast, including New England and the New York metropolitan area, with Chicago, Midwest markets and the growing areas in the southeast that were already served by CSXT.This current rail network allows the Company to directly serve every major market in the eastern United States with dependable, environmentally friendly and fuel efficient freight transportation and intermodal service. 5 Table of Contents CSX CORPORATION PART I Regulatory Environment The Company's operations are subject to a variety of federal, state and local laws and regulations, generally applicable to many businesses in the United States. The railroad operations conducted by the Company's subsidiaries, including CSXT, are subject in many respects to the regulatory jurisdiction of the Surface Transportation Board (“STB”) and the Federal Railroad Administration (“FRA”), which are both part of the Department of Transportation (“DOT”).Additionally, the Transportation Security Administration (“TSA”), a component of the Department of Homeland Security (“DHS”), has the authority to issue regulations and other directives that may also affect railroad operations. In some cases, state and local laws and regulations can be preempted in their application to railroads by the operation of these and other federal authorities. Although the Staggers Act of 1980 significantly deregulated rail rates and much of the rail traffic of the Company's subsidiaries is currently exempt from rate regulation by agency decision, the STB has broad jurisdiction over railroad commercial practices.This includes jurisdiction over freight car rent, the transfer, extension or abandonment of rail lines, rates charged on certain regulated rail traffic and any acquisition of control over rail common carriers.In 2007, for example, the STB issued decisions changing its long-standing policy on fuel surcharges, its rules for large freight rate cases and a new process for rate cases where smaller amounts are at issue. The FRA and its sister agency within the DOT, the Pipeline and Hazardous Materials Administration, have broad jurisdiction over railroad operating standards and practices, including track, freight cars and locomotives, and hazardous materials requirements.The TSA has broad authority over railroad operating practices that may have homeland security implications.The TSA has proposed regulations that would apply to the transportation of certain kinds of highly hazardous materials.Decisions of these and other agencies can affect the profitability of the Company’s business.For further discussion on regulatory risks to the Company, see Item 1A. Risk Factors beginning on page 8. Competition The business environment in which the Company operates is highly competitive.Shippers typically select transportation providers that offer the most compelling combination of service and price.Service requirements, both in terms of transit time and reliability, vary by shipper and commodity. As a result, the Company’s primary competition varies by commodity, geographic location and mode of available transportation. CSX’s primary rail competitor is the Norfolk Southern, which operates throughout much of CSX’s territory. Other railroads also operate in parts of the territory.Depending on the specific market, competing railroads and deregulated motor carriers may exert pressure on price and service levels.For further discussion on the risk of competition to the Company, see Item 1A. Risk Factors beginning on page 8. 6 Table of Contents CSX CORPORATION PART I Other Information CSX makes available on its website www.csx.com, free of charge, its annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and all amendments to those reports as soon as reasonably practicable after such reports are filed with or furnished to the Securities and Exchange Commission (“SEC”). Additionally, the Company has posted its code of ethics on its website, which is also available to any shareholder who requests it.This Form 10-K and other SEC filings are also accessible through the SEC’s website at www.sec.gov. CSX has included the certifications of its Chief Executive Officer (“CEO”) and the Chief Financial Officer (“CFO”) regarding the Company’s public disclosure required by Section 302 of the Sarbanes-Oxley Act of 2002 (“the Act”) as Exhibits 31.1 and 31.2, as well as Section 906 of the Act as Exhibits 32.1 and 32.2 to this Form 10-K report.
